Cockrell, J.
-—-This is a bill to enjoin Wilson D. Patterson, formerly employed by Simims as salesman and shipping clerk, for breach of contract “ever to engage in the liquor business in Florida or in any other state selling goods in Florida.” The 'bill does not allege any personal contact or peculiar influence of Patterson over the customers of Simms and the case cannot be distinguished on principle from that of Simms v. Burnette, decided this day. For the reasons therein given, the order sustaining the demurrer to the bill is affirmed.
Shackleford, C. J., and Whitfield, J., concur;
Taylor, Hocker, and Parkhill, JJ., concur in the opinion.